          Case 1:17-cr-00114-NONE-SKO Document 50 Filed 12/14/20 Page 1 of 2


1    MCGREGOR W. SCOTT
     United States Attorney
2    LAURA JEAN BERGER
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5

6    Attorneys for Plaintiff
     United States of America
7
                                  IN THE UNITED STATES DISTRICT COURT
8
                                        EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:17-CR-00114-NONE-SKO
11
                                 Plaintiff,
12                                                       STIPULATION AND ORDER TO CONTINUE
                           v.                            STATUS CONFERENCE
13
     DANIEL CASARES,
14
                                 Defendant.
15

16
                                                BACKGROUND
17
            This matter is currently scheduled for a status conference on December 16, 2020 as to defendant
18
     Casares regarding the Supervised Release Violation in this case. The parties request that the status
19
     conference be continued to January 15, 2021. The parties request additional time to resolve the
20
     violation and work with state and local authorities to coordinate resolution of possible pending charges
21
     stemming from the violation.
22
            A proposed order appears below.
23
     //
24
     //
25
     //
26
     //
27
     //
28

                                                         1
30
           Case 1:17-cr-00114-NONE-SKO Document 50 Filed 12/14/20 Page 2 of 2


1    //
2                                          STIPULATION AND ORDER
3
              IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
4
     attorneys, that the status conference as to the supervised release violation currently set for December 16,
5
     2020 be continued to January 15, 2021.
6

7

8

9                                                                    Respectfully submitted,

10                                                                   McGREGOR W. SCOTT
                                                                     United States Attorney
11
     DATED: December 14, 2020                                By:     /s/ Laura Jean Berger _____ ______
12                                                                   Laura Jean Berger
                                                                     Assistant United States Attorney
13

14
     DATED: December 14, 2020                                By:     /s/ Robert Lamanuzzi__      ____
15                                                                   Robert Lamanuzzi
                                                                     Attorney for Daniel Casares
16

17

18

19
                                                       ORDER
20

21            IT IS SO ORDERED.
22   IT IS SO ORDERED.
23
     Dated:     December 14, 2020
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26

27

28

                                                            2
30
